Citation Nr: 0127272	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  00-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for vision impairment with 
diplopia rated as 30 percent from October 19, 1998. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In that rating decision, the RO 
increased the veteran's rating for his service-connected 
vision impairment with diplopia to 30 percent.  The veteran, 
who had active service from October 1966 to October 1968, 
appealed that decision to the Board.   The veteran initially 
requested a hearing before the Board, but subsequently 
cancelled that request.

In October 1998 the veteran submitted a claim of entitlement 
to service-connection of multiple sclerosis.  There is no 
evidence in the file that indicates the RO took any further 
action to adjudicate that claim.  As such, the Board refers 
that issue back to the RO for appropriate action.


FINDING OF FACT

The veteran's visual impairment, including diplopia, is 
manifested by visual acuity of 20/25 bilaterally and diplopia 
within the central 20 degrees of gaze.


CONCLUSION OF LAW

The schedular criteria for an increased rating for visual 
impairment, including diplopia have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.77, 4.84a, Diagnostic Code 
6074, 6090 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 1971, the RO granted service connection of partial 
paralysis of the left eye and evaluated the disability as 
noncompensable.  In an October 1995 rating decision the RO 
granted the veteran's request to assign a compensable rating 
for this disability and assigned a 20 percent rating from 
August 26, 1994.  In an April 1997 rating decision the RO 
granted secondary service-connection for residuals of right 
eye surgery, but determined that the total bilateral vision 
impairment amounted to a 20 percent rating.  The veteran 
submitted a claim for an increased rating in October 1998.  
The RO assigned a 30 percent rating.  The veteran appealed 
contending that the symptoms of his visual impairment present 
a greater degree of impairment than that contemplated by a 30 
percent evaluation. 

The applicable law provides that visual acuity is rated based 
on the best distant vision obtainable after the best 
correction by glasses.  38 C.F.R. § 4.75 (2001).  Diagnostic 
Code 6090 provides a chart for the conversion of the degree 
of diplopia-measured using the Goldmann Perimeter Chart 
(38 C.F.R. § 4.77, Figure 2)-into a measure of visual 
acuity.  38 C.F.R. § 4.84a (2001).  Specifically,  Diagnostic 
Code 6090 measures 31 to 40 degrees of diplopia to be (a) 
equivalent to 20/40 visual acuity, if the diplopia is up; (b) 
equivalent to 20/70 visual acuity if it is lateral; and (c) 
equivalent to 20/200 visual acuity if it is down.  Diplopia 
that is measured at 21 to 30 degrees, is rated (a) equivalent 
to 20/70 visual acuity if it is up; (b) equivalent to 20/100 
visual acuity if it is lateral; and (c) equivalent to 15/200 
visual acuity if it is down.  If the diplopia is in the 
central 20 degrees, it is rated equivalent to visual acuity 
of 5/200.  This visual acuity equivalent figure is then 
mechanically applied to Table V, 38 C.F.R. 4.84a (2001), 
which sets forth the "Ratings for Central Visual Acuity 
Impairment."  Diplopia which is only occasional or 
correctable is not a disability.  38 C.F.R. § 4.77 (2001).

A review of the record reveals service medical records, 
dating in May 1967, which show treatment for complaints of 
diffuse frontal headaches beginning several months earlier, 
blurred vision in the left eye beginning three weeks earlier, 
and diplopia when looking to the left.  The examiner's 
impression was of VI nerve palsy.  The medical care records 
of the same date report the chief complaint as weak vision 
for years, but no trauma. 

Reports of two recent VA examinations-one provided in April 
1999 and another provided in July 2001-are part of the 
record.  During the first examination, the veteran related 
that he incurred diplopia after an accident and that it 
became progressively worse until he underwent extraocular 
muscle surgery in 1996.  Based on a review of the medical 
records, the examiner stated that the surgery consisted of 
superior oblique muscle tenotomy of both eyes, inferior 
oblique muscle resection and transposition in the left eye 
and superior rectus muscle resection with a juxtaposed suture 
of the left eye.  The veteran advised the examiner that the 
surgery worked for about a month, at which time residual 
diplopia developed.  The veteran reported experiencing 
diplopia at every distance, but it is worse at near making 
reading difficult after five minutes.  The veteran also 
related that the problem was worse at a left gaze, requiring 
him to cover one eye most of the time in order to perform 
daily activities.  The clinical examination revealed a visual 
acuity for distant objects in both eyes of 20/20 with 
correction of +0.50 sphere.  Visual acuity for close objects 
was J+1 in both eyes with an add of 2.50.  No afferent 
pupillary defects were noted.  The veteran's confrontation 
visual fields were full and intraocular pressure was 18 in 
both eyes.  The ocular motility examination revealed a 4-
diopter right exotropia on primary position and 8-diopter 
right esotropia on left gaze and 8-diopter right exotropia on 
right gaze.  The veteran was orthophoric in superior gaze and 
had a 10 diopter right exotropia on inferior gaze combined 
with a 4-diopter left hypertropia.  Examination of abductions 
showed -1 restriction to elevated abduction on the right eye 
and negative abduction of the left eye.  Funduscopic 
examination through an undiluted pupil with a 70 diopter lens 
was within normal limits.  The examiner diagnosed residual 
esotropia after face trauma and extraocular muscle surgery.

The second VA examination report presents a history of left 
VI nerve palsy.  The clinical examination conducted during 
the examination showed a best-corrected visual acuity of 
20/25 in both eyes, with a +0.50 refractive error in the 
right eye, and a +0.75 refractive error in the left eye.  No 
afferent pupillary defects were noted.  The extraocular 
motilities in the right eye were full in all fields of gaze, 
and in the left eye there is about a -3 abduction deficit and 
a -1 adduction deficit.  The report indicates that the 
veteran is orthophoric in the primary gaze, has about 10 
prism diopters of esotropia on right gaze, and greater than 
45 prism diopters of esotropia in the left gaze.  The 
confrontational visual fields were found to be full in all 
four quadrants.  Slit-lamp examination revealed lids and 
lashes to be normal.  The conjunctivae, sclera, and corneae 
were clear; the anterior chambers deep and quiet.  The irides 
were normal.  The lenses show 1+ nuclear sclerotic cataracts.  
The intraocular pressures measured by Goldmann applanation 
tonometry are 15 mmHg bilaterally.  Dilated funduscopic 
examination reveals a cup-to-disk ration of 0.2 in the right 
eye and 0.3 in the left eye.  The maculae, vessels, and 
periphery are within normal limits bilaterally.  The examiner 
assessed traumatic left cranial nerve VI palsy, status post 
eye muscle surgery with residual diplopia.  The examiner 
noted that the double vision was intermittent and not 
exhibited in the primary gaze on the day of the exam.    

Also part of the record is a Goldmann perimeter chart dated 
in May 1999 and reflecting diplopia within the central 20 
degrees.  

The evidence of record demonstrates that the veteran's visual 
impairment disability does not more nearly approximate a 
higher rating than the presently assigned 30 percent 
evaluation.  Initially, the Board observes that without a 
decrease in the visual acuity of one of the eyes (both of 
which were most recently found to have 20/25 vision), a 30 
percent rating is the highest allowable rating under the 
rating schedular.  In this regard, the veteran's diplopia 
being found within the central 20 degrees of vision, the code 
provides for an equivalent visual acuity figure of 5/200.  
This is the lowest degree of visual acuity addressed in the 
code, short of loss of use of an eye.  When the combination 
of this level of visual acuity and normal vision is applied 
to Table V in 38 C.F.R. § 4.84a, the code provides for a 30 
percent rating.  Therefore, a 30 percent rating, but no 
higher, is appropriate under the regulation.  

While diseases of the cranial nerves generally provide for 
higher ratings than 30 percent, ratings for disability from 
lesions of peripheral portions of the first, second, third, 
fourth, sixth and eighth nerve are rated under the Organs of 
Special Sense.  38 C.F.R. § 4.124a (2001).  As a result, the 
veteran's disability diagnosed in the most recent VA 
examination as traumatic left cranial nerve VI palsy, is 
appropriately considered only under the criteria set forth in 
38 C.F.R. § 4.84a.   Additionally, the medical evidence does 
not show that the veteran has suffered the anatomical loss of 
one eye.  Thus, 38 C.F.R. § 4.84a, DC 6066 is not applicable. 
The maximum allowable rating under 38 C.F.R. § 4.84a, DC 
6070-which rates blindness in 1 eye, having only light 
perception, with the other eye being 20/40-is 30 percent.  
Therefore, the veteran is currently receiving the maximum 
allowable rating for his service-connected visual impairment, 
including diplopia.  An increased rating for this disability, 
therefore, is not warranted. 



Furthermore, the evidence does not reflect that the veteran's 
visual impairment led to frequent hospitalization or that it 
adversely affected his employability beyond that contemplated 
in the VA Schedule for Rating Disabilities-a schedule 
premised on average impairments in earning capacity.  In 
other words, nothing in the record renders it impracticable 
to apply the regular schedular standards, and, therefore, the 
claim does not warrant consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. 
Brown,  9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

This decision takes into account the requirements imposed by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, et seq. (2000), as implemented by VA's 
newly promulgated regulations.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Since this 
new law applies to all claims filed on or after the date of 
the Act (November 9, 2000), or filed before the date of 
enactment and not yet final as of that date, it applies to 
the present claim.  38 U.S.C.A. § 5107 note (West Supp. 
2001); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).

The new law and regulations redefine the obligations of VA 
with respect to the duty to assist.  In particular, the 
changes require the RO to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim 
when the claimant has submitted a substantially complete 
application for benefits.  66 Fed. Reg. 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  In this regard, the RO notified the 
veteran as to what evidence was needed, the applicable rules 
and regulations, and the basis for the rating decision on 
these claims.  A notice relating the changes under the new 
statutory and regulatory scheme was provided to the veteran 
in March 2001.  The record does not indicate that there is 
any outstanding information or evidence relevant to resolving 
the veteran's claim.  Further, the RO provided the veteran VA 
examinations of the eyes, the most recent of which was 
conducted in July 2001 and considered the veteran's case 
under the new law.  In short, all relevant facts have been 
properly and sufficiently developed and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  


ORDER

Entitlement to an increased rating for visual impairment, 
including diplopia, presently rated as 30 percent disabling 
from October 19, 1998, is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 



